             Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

           Plaintiff,
                                                               Case No. 17-20058-01-DDC
v.

LORENZO MOORE (01),

           Defendant.


                                  MEMORANDUM AND ORDER

           On October 20, 2020, defendant Lorenzo Moore filed a Motion to Reduce Sentence

under 18 U.S.C. § 3582(c)(1)(A)(i). Doc. 57. The government filed a Response (Doc. 59) and

Mr. Moore filed a Reply (Doc. 61). For reasons explained below, the court dismisses the motion

for lack of subject matter jurisdiction.

     I.       Background

           On September 27, 2017, a grand jury returned an Indictment charging Mr. Moore with

one count of armed bank robbery violating 18 U.S.C. §§ 2113(a), 2113(d), and 2, a class B

felony. Doc. 2 at 1. He entered a guilty plea to the charge of armed bank robbery. See Doc. 36.

He faced a sentencing guideline range of 188 months to 235 months’ imprisonment. Doc. 47 at

13 (PSR ¶ 64). On September 4, 2019, the court sentenced Mr. Moore to a below-guidelines

sentence of 103 months’ imprisonment, a term of two years’ supervised release, and ordered

$12,575 in restitution. Doc. 51 at 2–3, 6.

     II.      Legal Standard

           “‘Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute[.]’” United States v. James, 728 F. App’x 818, 822 (10th
          Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 2 of 7




Cir. 2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

“After entry of final judgment, a district court has jurisdiction only to the extent permitted by

statute or rule.” Id.

        Title 18 U.S.C. § 3582(c) announces a general rule that the “court may not modify a term

of imprisonment once it has been imposed[.]” But the statute also recognizes certain exceptions.

Even after it has imposed a term of imprisonment, the sentencing court may modify that term

“upon motion of the defendant after [1] the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

[2] the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). “Under that statute, a district court

may reduce a sentence if, after considering any applicable sentencing factors in 18 U.S.C.

§ 3553, it finds ‘extraordinary and compelling reasons warrant such a reduction’ and the

‘reduction is consistent with applicable policy statements issued by the Sentencing

Commission.’” United States v. Haynes, 827 F. App’x 892, 895 (10th Cir. 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i)). “Unless the basis for resentencing falls within one of the specific

categories authorized by section 3582(c), the district court lack[s] jurisdiction to consider [the

defendant’s] request.” United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (second

alteration in original, citations and internal quotation marks omitted) (vacating district court’s

Order denying motion under § 3582(c)(1)(A) and remanding with instructions to dismiss motion

for lack of jurisdiction); see also United States v. Harris, No. 15-40054-01-DDC, 2020 WL

7122430, at *1–2 (D. Kan. Dec. 4, 2020) (discussing our Circuit’s reading of § 3582(c) as

jurisdictional).




                                                  2
            Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 3 of 7




   III.      Discussion

             A.      Exhaustion or Lapse Under 18 U.S.C. § 3582(c)(1)(A)

          An inmate seeking compassionate release under § 3582(c)(1)(A) must first “request that

the BOP file a compassionate-release motion on his behalf to initiate his administrative

remedies.” United States v. Springer, 820 F. App’x 788, 791 (10th Cir. 2020) (citations

omitted); see also 18 U.S.C. § 3582(c)(1)(A). The court properly may consider a defendant’s

motion under § 3582(c)(1)(A) filed after “the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A). “In other words, if a

warden lets 30 days pass without responding to an inmate’s request under § 3582(c)(1)(A), the

inmate may proceed directly to file a motion with the court who imposed the prison term.”

Harris, 2020 WL 7122430, at *2–3 (discussing competing readings of “the lapse of 30 days”).

          The government concedes that plaintiff satisfied the exhaustion or lapse requirement.

Doc. 59 at 8. Mr. Moore filed his internal request for compassionate release on September 11,

2020. Doc. 57-1 at 1. Mr. Moore does not assert that more than 30 days passed in silence after

he filed his request for compassionate release with the warden. See Doc. 57. But, the

government alleges in a footnote that Mr. Moore has satisfied the exhaustion requirement

because “30 days have passed since presentation of this letter to the Warden at FCI Greenville

without action by the institution” and so “defendant is eligible to seek relief from this Court

under Section 3582(c)(1)(A)[.]” Doc. 59 at 8 n.5. So, the court finds the exhaustion requirement

is met because more than 30 days passed without a response to Mr. Moore’s request for

compassionate release before he filed his Motion to Reduce Sentence (Doc. 57).




                                                  3
          Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 4 of 7




            B.      Extraordinary and Compelling Reasons

        The government concedes that Mr. Moore asserts medical conditions—asthma and

obesity—during the COVID-19 pandemic that qualify as an extraordinary and compelling reason

under § 3582(c)(1)(A) given “CDC and DOJ guidelines[.]” Doc. 59 at 15. The court agrees.

Mr. Moore asserts his body mass index is 35.3—which is considered obese. Doc. 57 at 8. The

CDC designates obesity as a medical condition that puts individuals at increased risk for severe

illness from COVID-19. See CDC, People with Certain Medical Conditions (updated Dec. 29,

2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited Jan. 7, 2021). Mr. Moore also asserts that he suffers from

asthma and is prescribed two different inhalers to manage his condition. Doc. 57 at 4. The CDC

designates asthma as a medical condition that might place individuals at an increased risk of

severe illness from COVID-19. See CDC, People with Certain Medical Conditions (updated

Dec. 29, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited Jan. 7, 2021)).

        Satisfied that extraordinary and compelling reasons exist here, the court next considers

whether the relevant sentencing factors under 18 U.S.C. § 3553(a) warrant the sentence

modification that Mr. Moore requests.

            C.      Sentencing Factors of 18 U.S.C. § 3553(a)1



1
         The relevant sentencing factors the court considers are: (1) the nature and circumstances of the
offense and the history and characteristics of the defendant; (2) the need for the sentence imposed to
reflect the seriousness of the offense, to promote respect for the law, to provide just punishment for the
offense, to afford adequate deterrence to criminal conduct, to protect the public from further crimes of the
defendant, and to provide the defendant with needed educational or vocational training, medical care or
other correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the
kinds of sentence and sentencing range established for the offense committed; (5) any pertinent policy
statement; (6) the need to avoid unwarranted sentence disparities; and (7) the need to provide restitution
to any victims of the offense. See 18 U.S.C. § 3553(a).

                                                     4
          Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 5 of 7




       The government opposes Mr. Moore’s motion because, it argues, § 3553(a)’s sentencing

factors disfavor his request. Doc. 59 at 15–18. The government asserts that reducing Mr.

Moore’s sentence to time served would “run counter relative to the nature and seriousness of his

violent offense and the need for his sentence to continue to provide just punishment and

otherwise promote respect for the law.” Id. at 16.2

       The difference between a defendant’s original sentence and proposed modified sentence

is proportional to the difference in the court’s § 3553(a) analysis necessary to render the sentence

reduction appropriate under § 3582(c)(1)(A). See United States v. Johnson, No. 15-40064-01-

DDC, 2020 WL 5981676, at *5–6 (D. Kan. Oct. 8, 2020) (discussing § 3553(a)).

       If a proposed modified sentence strays too far from the original sentence, the § 3553(a)

factors cannot support the sentence reduction, even where a defendant faces extraordinary and

compelling circumstances. See United States v. Pope, No. 16-10039-JTM, 2020 WL 5704270, at

*1 (D. Kan. Sept. 24, 2020) (“This court has concluded that compassionate release based on

COVID-19 related concerns should be denied where the resulting sentence would materially

depart from an appropriate § 3553(a) sentence” (citations omitted)); United States v. Kaufman,

No. 04-40141-1-JTM, 2020 WL 4196467, at *2 (D. Kan. July 21, 2020) (“Even when an older

inmate faces some serious medical condition, compassionate release should be denied if it would

radically alter the appropriate § 3553 sentence.” (citations omitted)); cf. United States v.

Edwards, No. 17-40093-01-DDC, 2020 WL 7263880, at *3 (D. Kan. Dec. 10, 2020) (granting

motion under § 3582(c)(1)(A) where defendant served nearly 95% of his sentence and already

had transferred to a residential re-entry center).



2
        The government acknowledges that Mr. Moore “does not appear to pose a direct danger to society
upon release.” Doc. 59 at 16. But, it notes, Mr. Moore’s criminal history is “replete with several
convictions of a violent nature.” Id.

                                                     5
          Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 6 of 7




       Here, Mr. Moore is set to complete his term of imprisonment on January 21, 2025. See

Lorenzo Moore, Reg. No. 09563-045, https://www.bop.gov/inmateloc/ (last visited Jan. 7, 2021).

So, roughly 48 months, or 46%, of his 103-month term of imprisonment remain. He asks the

court to modify his sentence by (1) reducing his term of imprisonment to time served, (2) adding

a three year term of home confinement, and (3) extending his overall term of supervised release

by three years. Doc. 57 at 1–2. To grant this request would reduce the severity of Mr. Moore’s

sentence dramatically. The extent of that severity reduction is the difference between (1) 48

months’ imprisonment and (2) 36 months’ home confinement.

       Replacing a period of imprisonment with a corresponding period of home confinement

can mitigate the extent to which the sentence modification reduces the severity of the total

sentence. See Johnson, 2020 WL 5981676, at *6 (discussing how replacing period of

imprisonment with home confinement affects severity of total sentence). But home confinement

and imprisonment generally are not equivalents. See id.

       Here, because Mr. Moore asks the court to replace more than 46% of his term of

imprisonment with a shorter term of home confinement (just 36 months), the sentence

modification is substantial. A conclusion that this modified sentence is “sufficient . . . to comply

with the purposes” § 3553(a)(2) sets forth would require a significant change in the court’s view

of § 3553(a)’s factors.

       Given Mr. Moore’s incarceration and health conditions during the COVID-19 pandemic,

the court’s assessment of various factors under § 3553(a) have shifted. The court concludes that

several sentencing factors favor a lesser sentence today than when our court considered them

during Mr. Moore’s 2019 sentencing. But those factors have not shifted far enough for the court

to conclude that the pertinent § 3553(a) factors—in aggregate—justify the modified sentence



                                                 6
           Case 2:17-cr-20058-DDC Document 62 Filed 01/21/21 Page 7 of 7




Mr. Moore seeks. The court notes that the offense conduct included threatening a bank teller by

passing a note stating, “Bomb and gun, place money on counter, no alarms, no dye packs.” Doc.

47 at 4 (PSR ¶ 10). Also, this is Mr. Moore’s third conviction for bank robbery. Id. at 8, 10

(PSR ¶¶ 37, 42). So, the court concludes, the modified sentence would not reflect the applicable

sentencing factors and would not comply with the purposes set forth in § 3553(a)(2). Thus,

modification of the imposed term of imprisonment is not warranted under § 3582(c)(1)(A)(i).

         Since Mr. Moore’s motion fails to satisfy the statutory requirements, the court lacks

subject matter jurisdiction and must dismiss the motion. See Saldana, 807 F. App’x at 819.

   IV.      Conclusion

         Mr. Moore asks the court to modify his sentence by replacing the remainder of his term

of imprisonment with a term of home confinement. While the risks his medical conditions

present to him while incarcerated during the COVID-19 pandemic do alter the court’s analysis of

certain sentencing factors under § 3553(a) to some extent, the shift doesn’t permit the court to

conclude that Mr. Moore’s extraordinary and compelling reasons warrant the sentencing

modification he seeks. So, § 3582(c)(1)(A) does not allow the court to modify Mr. Moore’s

sentence. The court thus must dismiss the motion for lack of subject matter jurisdiction.

         IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Moore’s Motion to

Reduce Sentence (Doc. 57) is dismissed for lack of subject matter jurisdiction.

         IT IS SO ORDERED.

         Dated this 21st day of January, 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree______
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  7
